Title: To George Washington from John Dickinson, 9 December 1783
From: Dickinson, John
To: Washington, George


                        
                            In Council
                            Sir,
                            Philadelphia December 9th 1783
                        
                        Your return in Safety and Health to this City (from which you first set out commissioned to defend the
                            Liberties of your Country), and after so successful a performance of that high Trust, affords us a most Sincere Joy.
                        We heartily congratulate You on the late honorable Peace, by which the Freedom Sovereignty and Independence
                            of the United States are acknowledged, their Territorial Rights ascertained, and the Calamities of War terminated.
                        When we contemplate your Conduct in every period of the eventful Contest, and the various proofs you have
                            exhibited of your Love for your Fellow Citizens, our Minds are filled with sentiments, which we are convinced, you would
                            rather deserve, than have expressed—if they could be expressed.
                        They are sentiments, Sir, representing you in such a Light to us, that ardently wishing You every Happiness
                            of this Life, we feel ourselves equally moved by duty and affection to beseech the Best and Greatest of Beings, in his good
                            Time to bestow upon you the Felicities of that to come.
                        When I thus communicate the sense of Council, I rejoice in the opportunity of testifying with how perfect an
                            Esteem. I am Sir, Your Excellencys Most obedient Servant 
                        
                            John Dickinson
                        
                    